
	
		I
		112th CONGRESS
		1st Session
		H. R. 1637
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Poe of Texas (for
			 himself, Mr. Costa,
			 Mr. Paul, Mr. Grijalva, Mr.
			 Loebsack, and Ms. Norton)
			 introduced the following bill; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committees on Rules and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To safeguard the Crime Victims Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Crime Victims Fund Preservation Act of
			 2011.
		2.Exclusion of
			 crime victims fund from all budgetsNotwithstanding any other provision of law,
			 the receipts and disbursements of the Crime Victims Fund (established under
			 section 1402 of the Victims of Crime Act of 1984 (42 U.S.C. 10601)) shall not
			 be counted as new budget authority, outlays, receipts, or deficit or surplus
			 for purposes of—
			(1)the budget of the
			 United States Government, as submitted by the President; or
			(2)the congressional
			 budget.
			3.Lock-box
			 protection
			(a)In
			 generalNotwithstanding any other provision of law, it shall not
			 be in order in the House of Representatives or the Senate to consider any
			 measure that would authorize the use of, or appropriate, amounts in the Crime
			 Victims Fund, established under section 1402 of the Victims of Crime Act of
			 1984 (42 U.S.C. 10601), including amounts in such Fund that are designated to
			 remain in the Fund for obligation in future fiscal years, for any purpose other
			 than a purpose authorized under such Act.
			(b)60-Vote waiver
			 required in the Senate
				(1)In
			 generalSubsection (a) may be waived or suspended in the Senate
			 only by the affirmative vote of three-fifths of the Members, duly chosen and
			 sworn.
				(2)Appeals
					(A)ProcedureAppeals
			 in the Senate from the decisions of the Chair relating to paragraph (1) shall
			 be limited to 1 hour, to be equally divided between, and controlled by, the
			 mover and the manager of the measure that would authorize the payment or use of
			 amounts in the Crime Victims Fund for a purpose other than a purpose authorized
			 under the Victims of Crime Act of 1984 (42 U.S.C. 10601).
					(B)60 votes
			 requiredAn affirmative vote of three-fifths of the Members, duly
			 chosen and sworn, shall be required in the Senate to sustain an appeal of the
			 ruling of the Chair on a point of order raised in relation to paragraph
			 (1).
					(c)Exercise of
			 rulemaking powersThis section is enacted by Congress—
				(1)as an exercise of
			 the rulemaking power of the House of Representatives and the Senate,
			 respectively, and as such they shall be considered as part of the rules of each
			 House, respectively, or of that House to which they specifically apply, and
			 such rules shall supersede other rules only to the extent that they are
			 inconsistent therewith; and
				(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to such House) at any time, in the same manner, and to the same
			 extent as in the case of any other rule of that House.
				
